Citation Nr: 0628280	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran apparently served on active duty from March 1960 
to May 1972, and in the National Guard and Reserves from 
April 1982 to May 28, 1983.  

In the March 2003 substantive appeal (VA Form 9), the veteran 
requested a travel Board hearing to be held at the San Juan 
RO.  However, although the veteran submitted evidence "in 
lieu" of the hearing, the request was not formally 
withdrawn.  Subsequently, the Board hearing was scheduled for 
May 9, 2006 and the veteran failed to appear.

By an April 2006 letter from the veteran, he appears to raise 
a claim under 38 U.S.C.S. § 1151.  As this claim has yet to 
be adjudicated by the agency of original jurisdiction (AOJ), 
it is referred to the RO for proper development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

New evidence

The appeal was certified to the Board in April 2006.  Since 
then, new evidence was submitted to the Board by the veteran.  
As this evidence has yet to be considered by the agency of 
original jurisdiction (AOJ), it is remanded to the RO for 
proper adjudication.

PTSD

Included in the new evidence is a July 2006 psychiatric 
examination report from a private examiner who has previously 
diagnosed the veteran with PTSD.  In the report, the provider 
again assigns a diagnosis of PTSD as related to military 
experiences.  The veteran's Form DD-214 reflects that he 
served in the Republic of Vietnam from November 1968 to May 
1969, and was awarded the Vietnam Service Medal with two 
bronze stars and National Defense Service Medal.  His primary 
military occupational specialty was an X-ray specialist (X-
ray equipment tester), or medical non-commissioned officer.   
However, he has also reported that his psychiatric symptoms 
are related to health problems, namely his low back.  Two VA 
examinations were conducted, and a diagnosis of anxiety 
disorder was given by each.  Given the new evidence 
submitted, and conflicting opinions, a new VA examination 
should be conducted as detailed below.

Low back

The records from the veteran's service in 1968 reflect 
complaints and treatment of back problems.  Records from his 
service in 1983 also show back complaints.  The report of a 
VA examination, dated in 2002, reflects the conclusion by the 
examiner that current disability was unrelated to the 
veteran's service.  It does not appear, however, that the 
examiner was aware of the veteran's in-service complaints.  A 
favorable comment by a private physician in 2006, apparently 
intending to link current disability to service, however, is 
too imprecise to provide a reasonable basis for a final 
decision at this juncture.  Accordingly, a new examination 
and opinion is warranted.  
  
Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to 
provide the name(s), and address(es) of 
all VA and private providers who have 
treated him for mental health symptoms, 
and then attempt to obtain copies of 
records from those providers identified.  
If there are no such providers, or 
records available, it should be 
documented in the claims file.

2. Give the veteran another opportunity 
to provide details concerning his 
military experience that he believes 
caused him to develop PTSD and 
thereafter, undertake appropriate 
development to corroborate any of the 
events reported. 

3. Once the above development is 
completed, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should review the claims file, conduct 
all necessary studies or tests, and 
provide an opinion as to whether the 
veteran meets the DSM-IV criteria for 
PTSD; and if so, indicate whether it is 
related to any identified military 
stressor, or other reported factors.

4. Likewise, schedule a VA examination 
concerning the low back.  The examiner 
should review the entire claims file, 
including the service medical records and 
the back complaints noted therein, (in 
the 1960's and 1980's), and for any 
current low back disability found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
related to or had its onset during 
service.

5. After all the above is complete, 
readjudicate the claims for service-
connection compensation for PTSD and a 
low back disability, and if they remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



